Citation Nr: 1012835	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  03-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In March 2007, the Veteran's petition to reopen his claim of 
entitlement to service connection for a bilateral shoulder 
disorder was granted by the Board, and the claim was 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2007 remand, the Board directed the RO to 
secure an opinion from a VA physician, Dr. A.S., or another 
qualified physician, as to the nature and etiology of the 
Veteran's bilateral shoulder disability.  The RO secured an 
opinion from Dr. A.S.  On review of his October 2009 report, 
however, the Board finds further development to be in order.  
In this regard, the reviewing physician noted that the 
questions regarding whether the Veteran's limb girdle 
dystrophy of the shoulders made him more vulnerable to 
mechanical stressors (essentially, whether his developmental 
disorder was aggravated during his fall in service) and 
whether a superimposed cervical or spinal injury accounted 
for the current bilateral shoulder pathology were beyond the 
realm of his expertise.  The physician recommended that VA 
refer these questions to a physician specializing in 
orthopedics, along with the question of whether the 
Veteran's bilateral shoulder disorder was related to his in-
service shoulder injury.  The RO failed to refer these 
questions to an appropriate specialist.

The physician's report is incomplete.  The Board 
specifically instructed the RO to obtain the necessary 
opinions from Dr. A.S. or another qualified physician.  As 
Dr. A.S. indicated that he was not fully qualified to 
provide an opinion as to all of the questions, the failure 
of the RO to secure the necessary opinions from another 
qualified physician was a violation of VA's duty to assist.  
VA will obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  See 
also Stegall v. West, 11 Vet. App. 268 (1998) (The Board is 
obligated by law to ensure that the RO complies with its 
directives; and where the remand orders are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an orthopedic examination, to be conducted 
by an orthopedic physician, to determine 
the nature and etiology of his bilateral 
shoulder disability.  The claims folders 
and a copy of this REMAND must be made 
available to the orthopedist.  Any testing 
deemed necessary by the orthopedist must 
be accomplished.  After a full examination 
and thorough review of the record, the 
orthopedist must express an opinion as to 
the following:

a)  whether it is at least as 
likely as not, i.e., is there a 
50/50 chance, that the Veteran's 
current bilateral shoulder 
disorder was incurred in service;

b)  whether it is at least as 
likely as not, i.e., is there a 
50/50 chance, that the Veteran's 
current bilateral shoulder 
disorder was aggravated beyond the 
normal scope of the disability by 
an April 1970 in-service injury of 
the left shoulder;

c)  whether it is at least as 
likely as not, i.e., is there a 
50/50 chance, that there was an 
in- service, superimposed shoulder 
or cervical spine injury to 
account for the current bilateral 
shoulder pathology.

A detailed rationale for all opinions 
expressed should be furnished, to include 
an explanation if any opinion differs from 
that offered in the December 2005 and 
October 2009 VA addenda.

In preparing his or her opinion, the 
orthopedist must note the following:

*	"It is due to" means 100 percent 
assurance of the relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" mean 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the orthopedist must 
specifically explain why the question of 
whether the Veteran's current bilateral 
shoulder disorder was incurred in or 
aggravated by his in-service left shoulder 
injury is unknowable.

The examining orthopedist must also append 
a copy of his or her Curriculum Vitae to 
the examination report.

2.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
 Specific attention is directed to the 
report of the orthopedist.  If the 
requested opinions are not complete as to 
the questions stated above, or if the 
orthopedist identifies another specialist 
to be more qualified to answer any of the 
questions, the RO should seek corrective 
action, including, but not limited to, 
forwarding the questions to the 
appropriate specialist(s).  38 C.F.R. § 
4.2 (2009).

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a bilateral shoulder 
disorder.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.



The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


